DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 07/13/2022 claims 24-30 and 36-44 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US20150252190), and further in view of Gendre et al. (US20160325485).
Regarding claim 24, Rodgers teaches an integrated method for producing and baking
parts by additive manufacturing ([0148] Referring to FIG. 18, the method of the present
disclosure is illustrated at 100), comprising:
providing a manufacturing system including a plurality of additive manufacturing
machines ([0107] a printing farm of multiple systems 10) operatively associated with an oven
([0107] printing farm of multiple systems 10 may operate in coordination with one or more
separate annealing ovens), with said oven configured to execute a plurality of different bake
programs ([0104] Examples of suitable annealing durations in the post-printing crystallization
step range from about 30 minutes to 3 hours… suitable annealing temperatures in the post-
printing crystallization step range from about the cold crystallization temperature T.sub.c,cold
of the build material to within about 10.degree. C. above its cold crystallization temperature);	generating at least one part on each of said plurality of additive manufacturing machines (3D part 30; Figure 1) to produce a plurality of parts (where one part is formed on an additive manufacturing machine, multiple parts can be formed from the printing farm of multiple systems 10), each part of said plurality of parts produced from a resin ([0062] acrylonitrile-butadiene-styrene (ABS) resins and polycarbonate resins) and using part configuration data ([0078] memory modules and the like for generating and storing tool path and related printing instructions); and 
baking each of said plurality of parts with each of said parts baked in accordance with a
selected bake program that is selected from the plurality of different bake programs based on
(i) said part configuration data, (ii) specific resin data, or (iii) both said part configuration data
and said specific resin data ([0104] Examples of suitable annealing durations in the post-printing
crystallization step range from about 30 minutes to 3 hours, and may vary depending on the
dimensions of each 3D item 30 and the build material compositions. Correspondingly, examples
of suitable annealing temperatures in the post-printing crystallization step range from about the cold crystallization temperature T.sub.c,cold of the build material to within about
10.degree. C. above its cold crystallization temperature).
While Rodgers teaches the plurality of additive manufacturing machines are operatively
associated with an oven ([0107] a printing farm of multiple systems 10 may operate in coordination with one or more separate annealing ovens) and a controller (controller 34; Figure 1) configured to monitor and operate components of the additive manufacturing apparatus ([0076] which is one or more control circuits configured to monitor and operate the components of system 10), Rodgers fails to explicitly teach said oven is configured to bake each of said plurality of parts simultaneously in said oven, said oven is controlled by a controller, and 
a plurality of different bake programs are stored in a memory of said controller such that a selected bake program is selected by said controller from the plurality of different bake programs stored in said memory.
In the same field of endeavor pertaining to heating in additive manufacturing methods, Gendre teaches an oven (heating unit 4; Figure 1) is configured to bake each of said plurality of parts (preforms 3; Figure 1) simultaneously in said oven (see multiple preforms 3 in heating unit 4 in Figure 1), said oven is controlled by a controller ([0105] control unit 37 of the furnace 4), and 
a plurality of different bake programs are stored in a memory of said controller such that a selected bake program is selected by said controller from the plurality of different bake programs stored in said memory ([0105] The control unit 37 of the furnace 4 is programmed to carry out in particular the following operations: [0106] Directing the or each heating module 7 with which it is associated, according to heating instructions CC that are programmed (i.e., written) into the memory 42 and [0113] The heating instructions CC are able to undergo variations, for example, at the initiative of an operator. In this case, the latter can make the correction that he believes necessary by a reprogramming of the master control unit 35. The corrected instructions CC are then relayed to the control unit 37 of the furnace 4 and written by the processor 43 in the memory 42). Providing a plurality of different bake programs stored in a memory and baking the plurality of parts simultaneously in the oven of Gendre allows for the monitoring ([0026] A second objective is to make possible a reliable check of the conformity of the preforms) and modifying of a baking process for additively manufactured parts ([0153] any modification of the instructions CC or CF induces a modification of the operating conditions to which the preforms are subjected) produced on mass scale manufacturing rates ([0022] a manufacturing rate of 50,000 containers per hour means that a preform is introduced into the production line (respectively, a container is evacuated from the production line) approximately every 70 milliseconds)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the oven of Rodgers be configured to bake each of said plurality of parts simultaneously in said oven, to have the oven be controlled by a controller, and to have a plurality of different bake programs stored in a memory of said controller such that a selected bake program is selected by said controller from the plurality of different bake programs stored in said memory, as taught by Gendre, for the benefit of monitoring and modifying a baking process for additively manufactured parts produced on mass scale manufacturing rates.
Regarding claim 26, Rodgers modified with Gendre teaches the method of claim 24. However, Rodgers fails to teach wherein said oven comprises a lock assembly and/or an alarm, and said baking step includes locking said oven for a duration of said selected bake program, and/or activating said alarm upon deviation by said oven from said selected bake program.
In the same field of endeavor pertaining to heating in additive manufacturing methods, Gendre teaches wherein said oven comprises an alarm, and said baking step includes activating said alarm upon deviation by said oven from said selected bake program (Abstract: checking an event history to determine whether a heating instruction and/or a forming instruction has been modified; if the result of this check is positive, commanding at least one of the following actions: ∘ generating an alert alarm, ∘ stopping the supply of preforms to the oven). Generating an alarm can stop the additively manufactured parts from continuing to be processed by the oven in an undesirable manner. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said oven of Rodgers modified with Gendre comprise an alarm, and said baking step include activating said alarm upon deviation by said oven from said selected bake program, as taught by Gendre, for the benefit of avoiding the production of parts with undesirable baking conditions.
Regarding claim 27, Rodgers modified with Gendre teaches the method of claim 24. However, Rodgers fails to teach wherein said oven comprises a continuous (conveyor) oven.
In the same field of endeavor pertaining to heating in additive manufacturing methods, Gendre teaches wherein said oven comprises a continuous (conveyor) oven ([0082] Each spinner 16 is mounted on a chain that circulates on a drive wheel 17 driven in rotation by a motor 18. Each spinner 16 is provided with a pinion 19 that engages a rack 20 for driving the spinner 16 in rotation during its travel into the furnace 4 and thus for exposing the surface of each preform 3 to the radiation coming from the sources 9). A continuous oven allows for processing a plurality of parts such that manufacturing occurs on a mass scale ([0022] manufacturing rate of 50,000 containers per hour means that a preform is introduced into the production line (respectively, a container is evacuated from the production line) approximately every 70 milliseconds).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said oven of Rodgers modified with Gendre comprise a continuous (conveyor) oven, as taught by Gendre, for the benefit of processing parts on a mass scale.

Claim(s) 25 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US20150252190) and Gendre et al. (US20160325485), and further in view of Moussa et al. (US20090283119).
Regarding claim 25, Rodgers modified with Gendre teaches the method of claim 24. While Rodgers suggests the additive manufactures parts may undergo one or more post- printing processes ([0104] 3D item 30 may then be cooled down to room temperature and optionally undergo one or more post-printing processes), Rodgers modified with Gendre fails to teach the method further comprising washing each of said plurality of parts in a part washing machine, wherein said washing each of said plurality of parts is performed prior to baking each of said plurality of parts, and wherein said washing each of said plurality of parts is carried out with a repeatedly- used wash liquid in accordance with plurality of consecutive wash programs for each part, each wash program selected or configured based on: (i) said part configuration data, (ii) said specific resin data, or (iii) both said part configuration data and said specific resin data.
In the same field of endeavor pertaining to a post-processing system for additively manufactured parts, Moussa teaches a method ([0005] methods that include many aspects adapted to improve the post-processing of parts produced by SFF) further comprising washing each of said plurality of parts in a part washing machine (post-processing system 10; Figure 1), wherein said washing each of said plurality of parts is performed prior to baking each of said plurality of parts ([0050] fluid removal device 90 removes the cleaning fluid 64 after the
cleaning process has concluded and before the curing process has begun), and wherein said washing each of said plurality of parts is carried out with a repeatedly- used wash liquid ([0035] 4) rejuvenate cleaning fluid and [0044] closed-loop for the cleaning fluid) in accordance with plurality of consecutive wash programs for each part, each wash program selected or configured based on: (i) said part configuration data, (ii) said specific resin data, or (iii) both said part configuration data and said specific resin data ([0042] controller 60 (shown in FIG. 4) automatically starts the cleaning and/or curing process in accordance with what is required for
the part 26). Washing each of said plurality of parts in the part washing machine of Moussa
decreases the post-processing time and improves the quality of the post-processing ([0006] Using such an apparatus and/or method decreases the post-processing time and/or improves
the quality of the post-processing by obviating the previous need for a technician to reposition
the part within the prior art post-processing system).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to modify the method of Rodgers modified with
Gendre such that the post-processing step includes washing each of said plurality
of parts in the part washing machine of Moussa, for the benefit of decreasing the post-
processing time and improving the quality of the post-processing.

Claim(s) 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US20150252190) and Gendre et al. (US20160325485), and further in view of Sayers (US20210187850).
Regarding claim 28, Rodgers modified with Gendre teaches the method of claim 24. While Rodgers suggests the presence of data storage devices ([0078] Computer 38 includes computer-based hardware, such as data storage devices), Rodgers modified with Gendre fail to explicitly teach the method further comprising recording at least one, any combination, or all of: an oven identity, said selected bake program, a day of bake, a time of day of bake, an oven operator, and/or an interval between said generating step and said baking step in association with each part.
In the same field of endeavor pertaining to a method for curing materials in an additive manufacturing apparatus, Sayers teaches the method further comprising recording at least one, any combination, or all of: an oven identity, said selected bake program ([0026] a disc 112… to be read by a reader such as an RFID reader… disc usage parameters can be recorded and stored either on the disc in a memory 117 of controller 118… disc usage parameters can include, for example, the number of hours a heating element/lamp 116 has been in use). The recording allows for a self-contained calibrated unit that can be placed in the oven without the need for the additive manufacturing apparatus to perform any additional calibration ([0026] a self-
 contained calibrated unit that can be replaced in the assembly 102 without the need for the printing system 100 to perform any additional calibration).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to modify the oven of Rodgers modified with Gendre
to comprise the disc of Sayers such that the bake program can be recorded, for the benefit of
the heater having a self-contained calibrated unit without the need for the additive
manufacturing apparatus to perform any additional calibration.

Claim(s) 29 and 30 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US20150252190) and Gendre et al. (US20160325485), and further in view of Kendall (US20100170613).
Regarding claim 29, Rodgers modified with Gendre teaches the method of claim 24. However, Rodgers modified with Gendre fails to teach the method further comprising fixing each of said plurality of parts as a first part to a respective additional part manufactured by additive manufacturing, thereby forming a plurality of composite articles, wherein: said baking step is performed to cure said plurality of composite articles with said first part and said additional part are pressed against one another during said baking step with an adhering force that adheres said first part to said additional part.
In the same field of endeavor pertaining to an additive manufacturing method using a heat process, Kendall teaches a method ([0013] method of forming a structural member) comprising fixing each of said plurality of parts (composite sections 104a, 104b; Figure 2), thereby forming a plurality of composite articles (splice member 112; Figure 4; if there are more parts being produced, then more composite articles are capable of being produced), wherein: said baking step is performed to cure said plurality of composite articles with said first part and said additional part are pressed against one another during said baking step (see press closed in 142 and press opened in 154 in Figure 11) with an adhering force that adheres said first part to said additional part ([0073] A heating cycle may be commenced at step 150 in which the composite sections 104a, 104b (FIG. 1) and the splice member 112 may be locally heated in order to cure the green splice member 112 and thereby bond the splice member 112 to the composite sections 104a, 104b to form the splice joint 110). Applying heat and pressure to the part components when forming a composite allows for the maximum mechanical properties and other attributes of the part components to be obtained ([0006] it may also be necessary to apply pressure to the composite components while applying heat in order to attain the maximum mechanical properties and other attributes of the composite components).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said baking step of Rodgers modified with Gendre to further comprise fixing each of said plurality of parts as a first part to a respective additional part manufactured by additive manufacturing, thereby forming a plurality of composite articles, as taught by Kendall, for the benefit of forming composites with maximum mechanical properties and other attributes of the part components.
Regarding claim 30, Rodgers modified with Gendre and Kendall he method of claim 29. However, Rodgers fails to teach wherein said first part is reshaped during said baking step.
In the same field of endeavor pertaining to an additive manufacturing method using a heat process, Kendall teaches wherein said first part is reshaped during said baking step ([0073] A heating cycle may be commenced at step 150 in which the composite sections 104a, 104b (FIG. 1) and the splice member 112 may be locally heated in order to cure the green splice member 112 and thereby bond the splice member 112 to the composite sections 104a, 104b to form the splice joint 110; bonding between 104a, 104b, and 112 will change the shape at the interfaces of each part).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said first part of Rodgers modified with Gendre and Kendall be reshaped during said baking step, as taught by Kendall, for the benefit of forming composites with maximum mechanical properties and other attributes of the part components.

Claim(s) 36, 37, 39, 40, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US20150252190) and Gendre et al. (US20160325485), and further in view of Culp et al. (US20080159798).
Regarding claim 36, Rodgers modified with Gendre teaches the method of claim 24. While Rogers suggests data storage devices and memory modules for storing related printing instructions ([0078] data storage devices, processors, memory modules and the like for generating and storing tool path and related printing instructions), Rodgers fails to explicitly teach the method further comprising: providing a database operatively connected with said controller and each of said plurality of additive manufacturing machines, said database configured to record said part configuration data for each part produced on each additive manufacturing machine.
In the same field of endeavor pertaining to post-processing in an additive manufacturing method, Culp teaches the method further comprising: providing a database ([0050] virtue of identification information transmitted to the database at the reading station 44, may be mapped to a location/position on the RFID pallet 85. The mapped item positions may also be stored in the database, and, as the RFID pallets 85 are tracked, the computer system will "know" which items 12 are on each RFID pallet 85 on the second conveyor 82, and at which location on the RFID pallet 85) operatively connected with said controller ([0053] The systems 10, 10' of the present invention are operated with a software algorithm that controls the various stations and that controls the rotation of the turntable or turret 16 or the motion of the linear transport conveyor 90) and each of said plurality of additive manufacturing machines (Abstract: “database that may be employed for tracking the processed items”; [0040] turret or turntable 16 stopped at a rotational position in which a first item 12a of the pair of items 12a, 12b on a pallet 14 is aligned under the printing head 64 of the first printing station 36 and [0043] and stops at the second printing station 38; database is operatively connected to each of said plurality of additive manufacturing machines 36 and 38 such that the database records where the manufactured part is located relative to the additive manufacturing machines), said database configured to record said part configuration data for each part produced on each additive manufacturing machine ([0048] for example, the read information may be used to verify that the items 12 on the pallet 14 are to be used in further manufacturing processes (e.g. dental aligner fabrication) to be performed that day). The database allows for automating the production of mass-produced customized items (Abstract: “a system is provided for automating certain post-manufacturing processing steps” and [0009] mass-customized item is identified by encoding item identification data into a multi-dimensional barcode and using an SLA apparatus to make the part with the multi-dimensional (i.e., three-dimensional) barcode embedded therein).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Rodgers modified with Gendre further comprise: providing a database operatively connected with said controller and each of said plurality of additive manufacturing machines, said database configured to record said part configuration data for each part produced on each additive manufacturing machine, as taught by Culp, for the benefit of automating the production of mass-produced customized items.
Regarding claim 37, Rodgers modified with Gendre and Culp teaches the method of claim 36. However, Rodgers fails to teach the method further comprising: generating in said database a part record for each of said parts, said part record including resin type data, resin batch data, part production process data, and part unique identifier.
In the same field of endeavor pertaining to post-processing in an additive manufacturing method, Culp teaches the method further comprising: generating in said database a part record for each of said parts (Abstract: “a database that may be employed for tracking the processed items”), said part record including resin type data, resin batch data, part production process data ([0048] for example, the read information may be used to verify that the items 12 on the pallet 14 are to be used in further manufacturing processes (e.g. dental aligner fabrication) to be performed that day), and part unique identifier.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Rodgers modified with Gendre and Culp further comprise generating in said database a part record for each of said parts, as taught by Culp, for the benefit of automating the production of mass-produced customized items.
Regarding claim 39, Rodgers modified with Gendre and Culp teaches the method of claim 36. However, Rodgers fails to teach the method further comprising washing each of said plurality of parts in a part washing machine, wherein: said part washing machine is configured to select and carry out a part washing process on each part selected by said part washing machine from a plurality of different part washing processes based on: (i) said part configuration data, (ii) said specific resin data, or (iii) both said part configuration data and said specific resin data; and said database configured to record washing process data, and optionally time of wash, for each part washed in said part washing machine.
In the same field of endeavor pertaining to post-processing in an additive manufacturing method, Culp teaches the method further comprising: washing each of said plurality of parts in a part washing machine ([0045] at least four to six spray heads 76, with two or three spray heads 76 directed at various angles toward each of the items 12a, 12b, as shown in FIG. 11), wherein: said part washing machine is configured to select and carry out a part washing process on each part selected by said part washing machine from a plurality of different part washing processes based on: (i) said part configuration data ([0047] The spray data (particularly the flow rate) for each spraying operation are advantageously conveyed by the appropriate transducer(s), through means such as a local area network (LAN), to a computer system (not shown) for storage in a system memory to create a spray parameter log for a predetermined time period. The log contains the spray data correlated to the time of each spray application, and it may be monitored to assure that each item is properly sprayed. From this information, any item that is determined to have had an insufficient spray agent application may be noted for special treatment and/or removal from the system).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Rodgers modified with Gendre and Culp further comprise washing each of said plurality of parts in a part washing machine, wherein said part washing machine is configured to select and carry out a part washing process on each part selected by said part washing machine from a plurality of different part washing processes, as taught by Culp, for the benefit of automating the production of mass-produced customized items.
Regarding claim 40, Rodgers modified with Gendre and Culp teaches the method of claim 36. However, Rodgers fails to teach the method further comprising: applying, by said additive manufacturing machines, a part unique identifier to each part produced thereon; and recording, by said database, said part unique identifier from each of said additive manufacturing machine.
In the same field of endeavor pertaining to post-processing in an additive manufacturing method, Culp teaches the method further comprising: applying, by said additive manufacturing machines, a part unique identifier to each part produced thereon ([0040] printing head 64 is then lowered, pressing the inked tape 72 against a three-dimensional data matrix (e.g., a three-dimensional barcode) 74 formed in the first of the pair of items 12 on the pallet 14, as shown in FIGS. 8 and 9); and 
recording, by said database, said part unique identifier from each of said additive manufacturing machine (Abstract: “a code-reading mechanism that reads the optically readable code and transmits a signal indicative of the code to a database that may be employed for tracking the processed items”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Rodgers modified with Gendre and Culp further comprise applying, by said additive manufacturing machines, a part unique identifier to each part produced thereon and recording, by said database, said part unique identifier from each of said additive manufacturing machine, as taught by Culp, for the benefit of automating the production of mass-produced customized items.
Regarding claim 43, Rodgers modified with Gendre and Culp teaches the method of claim 39. However, Rodgers fails to teach wherein said part washing machine is configured to select and carry out a part washing process on each part selected by said part washing machine from said plurality of different part washing processes while said part remains on a carrier plate on which the part was produced.
In the same field of endeavor pertaining to post-processing in an additive manufacturing method, Culp teaches wherein said part washing machine is configured to select and carry out a part washing process on each part selected by said part washing machine from said plurality of different part washing processes ([0047] The spray data (particularly the flow rate) for each spraying operation are advantageously conveyed by the appropriate transducer(s), through means such as a local area network (LAN), to a computer system (not shown) for storage in a system memory to create a spray parameter log for a predetermined time period. The log contains the spray data correlated to the time of each spray application, and it may be monitored to assure that each item is properly sprayed. From this information, any item that is determined to have had an insufficient spray agent application may be noted for special treatment and/or removal from the system) while said part remains on a carrier plate on which the part was produced (pallets 14; Figure 1,8, and 11).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said part washing machine of Rodgers modified with Gendre and Culp be configured to select and carry out a part washing process on each part selected by said part washing machine from said plurality of different part washing processes while said part remains on a carrier plate on which the part was produced, as taught by Culp, for the benefit of automating the production of mass-produced customized items.

Claim(s) 38 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US20150252190), Gendre et al. (US20160325485), and Culp et al. (US20080159798), and further in view of Batchelder (US20110117268).
Regarding claim 38, Rodgers modified with Gendre and Culp teaches the method of claim 36. While Rodgers teaches providing at least one resin supply operatively associated with said plurality of additive manufacturing machines ([0062] extrusion-based additive manufacturing systems typically print or otherwise build 3D items from amorphous polymeric materials, such as acrylonitrile-butadiene-styrene (ABS) resins and polycarbonate resins and [0157] PEI is available commercially under the ULTEM.RTM. 1000 Resin series of polymers), Rodgers modified with Gendre and Culp fails to teach wherein said database is further configured to contain the specific resin data for each of a plurality of different resins, wherein resin container having a resin unique identifier operatively associated therewith, said resin unique identifier associated with the specific resin data for the contained resin, and wherein each of said plurality of additive manufacturing machines comprises a resin unique identifier reader operatively associated therewith.
In the same field of endeavor pertaining to method for building three-dimensional parts using a database that captures build resin information, Batchelder teaches wherein said database ([0027] sensor assembly 24 may communicate with controller 32 and/or any other control component of system 10 (e.g., a host computer system for system 10, not shown) over communication line 38) is further configured to contain the specific resin data ([0027] sensor assembly 24 to read the encoded information from the marked modeling material and [0015] encoded markings that may contain a variety of information, such as information relating to properties of the marked consumable materials (e.g., physical and compositional properties)) for each of a plurality of different resins ([0015] marked consumable materials), wherein resin container having a resin unique identifier (encoded markings 50, 68, and 84; Figures 2- 4) operatively associated therewith, said resin unique identifier associated with the specific resin data for the contained resin ([0015] encoded markings that may contain a variety of information, such as information relating to properties of the marked consumable materials), and wherein each of said plurality of additive manufacturing machines comprises a resin unique identifier reader operatively associated therewith ([0029-0030] thermal properties… may be adjusted based on received information relating to the cross sectional areas of successive portions of the consumable materials. Additionally, the received information may relate to the amount of the marked consumable materials remaining in supply source). The specific resin data allows an operator to be notified when a build operation will end, particularly during a time period when the operator may be not be present to load a new resin source ([0030] information is particularly suitable for allowing the user to know if the build operation will end during a time period when the user may not necessarily be present to load a new supply source to system).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Rodgers modified with Gendre and Culp further comprise a database configured to contain the specific resin data for the resins of Rodgers, wherein the resin container having a resin unique identifier is operatively associated therewith, said resin unique identifier associated with the specific resin data for the contained resin, and wherein each of said plurality of additive manufacturing machines comprises a resin unique identifier reader operatively associated therewith, as taught by Batchelder, for the benefit of notifying an operator when a build operation will end, particularly during a time period when the operator may be not be present to load a new resin source.

Claim(s) 41, 42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US20150252190), Gendre et al. (US20160325485), and Culp et al. (US20080159798), and further in view of Carlson (US20160229123).
	Regarding claim 41, Rodgers modified with Gendre and Culp teaches the method of claim 36. However, Rodgers fails to teach each of said additive manufacturing machines including an interchangeable build plate, said build plate including an optically transparent member and a build plate unique identifier, with each of said plurality of additive manufacturing machines further including a build plate unique identifier reader; and with said database further configured to record build plate data for each part produced on each of said plurality of additive manufacturing machines.
In the same field of endeavor pertaining to fabricating a plurality of three-dimensional parts from a plurality of additive manufacturing apparatuses that respond to remote data corresponding to the three-dimensional parts, Carlson teaches each of said additive manufacturing machines including an interchangeable build plate (carrier 118-2; Figure 2), said build plate including an optically transparent member ([0042] providing a carrier and an optically transparent member having a build surface) and a build plate unique identifier ([0097] data store circuit, 118-2S and 118-3S, that stores identification information for the carrier 118-2 and the build window 118-3. For example, the data store circuits 118-2S and 118-3S may store serial numbers of the carrier 118-2), with each of said plurality of additive manufacturing machines further including a build plate unique identifier reader ([0098] The printer body 118-1 may include a communication circuit 118-1C that performs communication with the data store circuits 118-2S and 118-3S of the carrier 118-2 and the build window 118-3 to receive the identification information for the carrier 118-2 and the build window 118-3 stored in the data store circuits 118-2S and 118-3S of the carrier 118-2); and 
with said database further configured to record build plate data for each part produced on each of said plurality of additive manufacturing machines ([0100] the body data store circuit 118-1S may include a database that outputs the starting heights of the carrier 118-2 and the build window 118-3 responsive to input data including the identification information for the 3D CLIP printer 118, the carrier 118-2 and the build window 118-3). Remote communication with an additive manufacturing apparatus allows users to benefit from increased printing options and abilities, and an overall decrease in costs and efforts ([0061] users may benefit from increased printing options and abilities, and experience an overall decrease in the costs and efforts).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have each of said additive manufacturing machines of Rodgers modified with Gendre and Culp include an interchangeable build plate, said build plate including an optically transparent member and a build plate unique identifier, with each of said plurality of additive manufacturing machines further including a build plate unique identifier reader, as taught by Carlson, for the benefit of increasing printing options and abilities, and decreasing the overall costs and efforts.
Regarding claim 42, Rodgers modified with Gendre and Culp teaches the method of claim 36. However, Rodgers fails to teach wherein each of said additive manufacturing machines includes a releasable carrier plate on which a part is produced from said resin, each of said carrier plates having a carrier plate unique identifier operatively associated therewith, and said database is further configured to optionally record time of production for each part produced on each carrier plate.
In the same field of endeavor pertaining to fabricating a plurality of three-dimensional parts from a plurality of additive manufacturing apparatuses that respond to remote data corresponding to the three-dimensional parts, Carlson teaches wherein each of said additive manufacturing machines includes a releasable carrier plate (carrier 118-2; Figure 2) on which a part is produced from said resin, each of said carrier plates having a carrier plate unique identifier operatively associated therewith ([0097] data store circuit, 118-2S and 118-3S, that stores identification information for the carrier 118-2), and said database is further configured to optionally record time of production for each part produced on each carrier plate ([0024] the log data of past fabrication jobs includes an accumulated time that a build window in ones of the plurality of 3D CLIP printers has been used, a number of fabrication jobs that have been performed using a build window in ones of the plurality of 3D CLIP printers and/or sub-regions of a build window in ones of the plurality of 3D CLIP printers that have been used).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have each of said additive manufacturing machines of Rodgers modified with Gendre and Culp include a releasable carrier plate on which a part is produced from said resin, each of said carrier plates having a carrier plate unique identifier operatively associated therewith, as taught by Carlson, for the benefit of increasing printing options and abilities, and decreasing the overall costs and efforts.
Regarding claim 44, Rodgers modified with Gendre and Culp teaches the method of claim 43. However, Rodgers fails to teach a carrier plate unique identifier reader operatively associated therewith configured to read a unique identifier of said carrier plate.
In the same field of endeavor pertaining to fabricating a plurality of three-dimensional
parts from a plurality of additive manufacturing apparatuses that respond to remote data
corresponding to the three-dimensional parts, Carlson teaches a carrier plate unique identifier reader (communication circuit 118-1C; Figure 2) operatively associated therewith configured to read a unique identifier of said carrier plate ([0098] data store circuits 118-2S and 118-3S may be activated responsive to the carrier field and may transmit the identification information for the carrier 118-2 and the build window 118-3 to the communication circuit 118-1C). Remote
communication with an additive manufacturing apparatus allows users to benefit from
increased printing options and abilities, and an overall decrease in costs and efforts ([0061]
users may benefit from increased printing options and abilities, and experience an overall
decrease in the costs and efforts).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the unique identifier reader of the part washing
machine of Rodgers modified with Gendre and Culp be a carrier plate unique identifier reader operatively associated therewith configured to read a unique identifier of said carrier plate, as taught by Carlson, for the benefit of increasing printing options and abilities, and decreasing the overall costs and efforts.

Response to Arguments
Applicant’s arguments with respect to claim(s) 24 and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743